AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                    FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                 EASTERN DISTRICT OF WASHINGTON


                 MUHAMMED Z. TILLISY,
                                                                                                      Jul 30, 2019
                                                                     )                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-cv-05043-SMJ
            COLONEL MUAMMAR QADHAFI                                  )
             and SAIF AL-ISLAM QADHAFI,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED without prejudice for failure to comply with the filing fee or in forma pauperis requirements
u
              of 28 U.S.C. §§ 1914 and 1915.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   SALVADOR MENDOZA, JR.




Date: 7/30/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
